DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered.
 
Claims 2-6 and 11-16 have been canceled.
Claim 1 has been amended.
Claims 21-28 have been added.
Claims 1, 7-10, and 17-28 are pending in the instant application.
Claims 17-20 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed September 29, 2021.


Applicant’s election without traverse of the invention of group I, drawn to antibodies that bind RSV, and the antibody species comprising the six CDRs of SEQ ID NOs:2109, 2111, 2113, 2321, 2314, and 2316 in the reply filed on January 28, 2022 is acknowledged.  It should be noted that these are the CDR sequences of the “843” antibody as per Table 9B.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 1 and 7-10 under 35 U.S.C. 101 for claiming the judicial exception of a naturally occurring product without significantly more has been withdrawn in view of applicant’s claim amendments received November 4, 2022.


Claims 1, 7-10, and 21-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between the inventions of groups I and III as set forth in the Office action mailed on September 29, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has broadly claimed methods of “treating” or “preventing” an RSV infection in a mammal by administering a composition comprising two antibodies defined by their CDR sequences which are known to bind the fusion (i.e. “F”) protein of human respiratory syncytial virus.  The specification discloses that antibodies comprising the CDRs identified in claim 1 were obtained from children who had recovered from natural infection with RSV (see particularly examples 1 and 2).  Further, the specification discloses that all antibodies named in claim 1 have RSV neutralizing activity (see most particularly Table 9A).  Thus, the method of claim 17 is a form of passive immunization wherein preformed neutralizing antibodies that bind the F protein of RSV are administered, with further dependent claims administering additional agents including vaccines, antibodies, and NSAIDs (see claim 19 for example).  Treated patients include humans (claim 20) but minimally are mammals (claim 17).  Notably, while such antibodies were tested in vitro for neutralizing activity and were initially obtained from infected human children, data concerning administration of preformed antibodies to any subject, human or otherwise, does not appear to be disclosed in the instant specification.
The instant specification defines the terms “treating” and “preventing” as follows:        

    PNG
    media_image1.png
    277
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    135
    675
    media_image2.png
    Greyscale

It should be noted that based upon such guidance, the term “prevention” is distinct from “inhibition of development” as per paragraph [0090], and given that “inhibition” does not mean stop while “prevention” reasonably does, it appears most reasonable that the two terms differ from one another in terms of degree of efficacy.  Specifically, the term “prevent” indicates that the patent upon whom the claimed administration methods are practiced never develop any signs or symptoms of RSV infection while “inhibition” indicates that while the patient may still become ill their symptoms are reduced compared to what they would have been in the absence of antibody administration.  No clinical antibody administration data is disclosed in the instant specification.  However, data from passive immunization studies with other anti-RSV antibodies are known in the art.  As evidenced by Harkensee et al., Villafana et al., Janet et al., and Pons et al., while passive immunization studies of highly at-risk infants demonstrated reductions in hospitalizations due to RSV, hospitalization still occurred as did other signs and symptoms of disease (see entire cited documents).  Thus, while it is reasonable that administering the antibodies of claim 1 to patients already exposed to RSV would provide therapeutic benefit (and thus “treat” RSV infection) and that administering such antibodies to patients who have not yet come in contact with RSV will inhibit the development of disease, such prophylactic administration of preformed antibodies will not reasonably “prevent” the patient from ever developing any sign or symptom of disease as clinical data from passive immunization with other anti-RSV antibodies demonstrates reduced but not eliminated (i.e. “prevented”) hospitalizations which is much more severe than symptoms such as coughing or shortness of breath.  Indeed, as taught by Pons, while hospitalizations were reduced in a subset of RSV patient, other clinical endpoints such as death dis not appear to be statistically different (see entire document, particularly the abstract and the paragraph spanning the right and left columns of page 327).  Thus given the inability of the full scope of “prevention” to be met in the prior art and the lack of clinical trial data in the instant specification it does not seem reasonably that the presently claimed administration methods will achieve the intended outcome of prevention as presently recited.    
Therefore, in view of the breadth of the claims, the guidance, direction and examples of the instant specification, and the teachings of the art, while artisans would reasonably believe that applicant to passible immunize subject with preformed anti-RSV antibodies to treat and inhibit the onset of RSV infection artisans would not reasonably believe that such administration methods could “prevent” RSV infection. 


Claims 1, 7-10, and 21-28 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644